Dianne C. Kerns, Trustee
Office of Chapter 13 Bankruptcy
31 N. 6th Avenue
#105-152
Tucson, AZ 85701-5701
Telephone (520) 544-9094

                             IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF ARIZONA


IN RE:                                                   )            CHAPTER 13 PROCEEDINGS
                                                         )
ANDRES GALARZA MARTINEZ                                  )            CASE NO.: 17-bk-14632-SHG
KATHERINE M MARTINEZ                                     )
                                                         )            TRUSTEE'S MOTION TO DISMISS
                                                         )            FOR DELINQUENT PLAN
                                                         )            PAYMENTS
                                         DEBTORS                      and
                                                                      NOTICE OF INTENT TO LODGE
                                                                      ORDER DISMISSING CASE
                                                                      WITHOUT A HEARING;

 YOUR RIGHTS MAY BE AFFECTED. PLEASE READ THIS MOTION / NOTICE CAREFULLY
AND DISCUSS WITH YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF
        YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE.)

         THIS MOTION MAY BE GRANTED WITHOUT FURTHER NOTICE OR HEARING

Dianne C. Kerns, Trustee in the above-captioned estate, hereby moves the Court for an order dismissing the
above-captioned case on the grounds that the Debtors are delinquent in one or more plan payments (1). The
amount of the current plan payment delinquency is: $4,306.00 . The Trustee hereby gives notice of her
intent to lodge an order dismissing this case, without further notice of hearing, unless the Debtors complete one
of the following within 30 days of the mailing of this motion(2):


         (a) Make payment to the Trustee of the full amount stated as delinquent PLUS any additional
             amounts that subsequently come due. (3)

         (b) File and serve a notice of conversion to Chapter 7; or

         (c) File and serve an amended/modified plan using Local Plan form 2084-4 and obtain an order
             confirming the amended/modified plan, following an opportunity to object by any creditors
             and evaluation by the Trustee. LRBP Rules 2084-4, 2084-9, and 2084-10.


If the Debtors fail to timely do one of the above, the Trustee is specifically authorized to upload an order
dismissing the case and the Court may summarily dismiss the case without further notice or hearing .
LRBP 2084-15 (b)




   Case 4:17-bk-14632-SHG             Doc 52 Filed 06/20/19 Entered 06/20/19 08:56:33                    Desc
                                       Main Document Page 1 of 3
CASE NO.: 17-bk-14632-SHG


Dated: June 20, 2019                                                      /s/ Dianne C. Kerns 011557
                                                                          Dianne C. Kerns, Esq.
                                                                          Chapter 13 Trustee

Copy of the foregoing electronically filed with U.S. Bankruptcy Court this June 20, 2019
All parties will receive notice from the court including the following:



ANDRES GALARZA MARTINEZ                                              ERIC SPARKS
KATHERINE M MARTINEZ                                                 ERIC SLOCUM SPARKS PC
6511 W HARBIN RIDGE WAY                                              3505 N CAMPBELL AVE #501
TUCSON, AZ 85757                                                     TUCSON, AZ 85719


Prepared by Dawn Hoffman




(1) See Local Rules of Bankruptcy Procedure for the District of Arizona ("LRBP") Rule 2084-15. The Court provided notice of the local
rules at commencement of this case in a document entitled "Notice of Certain Provisions of Local Bankrupcty Rules 2084-1 through 2084-
26", which document was attached to the "Notice of Chapter 13 Bankruptcy Case, M eeting of Creditors, deadlines." The local rules may
also be viewed at www.azb.uscourts.gov under the "court info" dropdown menu.

(2) Not earlier than 30 + 7 days after the mailing of this motion, the Trustee will determine whether to upload an order dismissing by (1)
reviewing the court docket for conversions, extensions, objections, and/or amended/modified plan; and (2) reviewing the status of plan
payments received by the Trustee’s bank. If the Court dismisses the case on this motion, the Debtors may seek reinstatement by following
the procedures in LRBP 2084-17. The Trustee will only approve the reinstatement if the plan payments are current. If the Trustee does not
approve the order of reinstatement the Debtors must set the reinstatement for hearing.

(3) Payments should be mailed to Dianne C. Kerns, Trustee, P.O. Box 366, M emphis TN 38101-0366. Cashiers checks or money orders
only. Debtors do not need to send a confirmation copy of payments to the Trustee's office. Debtors may confirm that the Trustee has
received payments by logging onto www.ndc.org. In general, the information on this website is 24-hours old.
   Case 4:17-bk-14632-SHG                    Doc 52 Filed 06/20/19 Entered 06/20/19 08:56:33                                  Desc
                                              Main Document Page 2 of 3
CASE NO.: 17-bk-14632-SHG




RECEIPT HISTORY

RECEIPT DATE      RECEIPT SOURCE           RECEIPT DESCRIPTION                         RECEIPT AMOUNT
Jan 22, 2018      9039427978               CASHIER'S CHECK FROM DEBTOR                         2,070.00
Mar 02, 2018              -                TFS - MONTHLY PLAN PAYMENT                          2,070.00
Apr 12, 2018              -                TFS - MONTHLY PLAN PAYMENT                          2,070.00
May 01, 2018              -                TFS - TAX REFUND                                      488.00
May 25, 2018                               TFS - TAX REFUND                                    1,702.00
May 29, 2018                               TFS - DELINQUENCY CATCHUP PAYMENT                   2,070.00
Jun 25, 2018      9039529616               CASHIER'S CHECK FROM DEBTOR                         2,070.00
Jul 02, 2018      9039429396               CASHIER'S CHECK FROM DEBTOR                         1,000.00
Jul 09, 2018      17782999707              MONEY ORDER FROM DEBTOR                               700.00
Jul 09, 2018      17782999708              MONEY ORDER FROM DEBTOR                               456.00
Sep 27, 2018      9039430162               CASHIER'S CHECK FROM DEBTOR                         3,500.00
Sep 27, 2018      20810980404              MONEY ORDER FROM DEBTOR                               818.00
Nov 16, 2018                               TFS - DELINQUENCY CATCHUP PAYMENT                   2,136.00
Jan 14, 2019      9039431072               CASHIER'S CHECK FROM DEBTOR                         3,800.00
Jan 22, 2019      20843390319              MONEY ORDER FROM DEBTOR                               632.29
Jan 22, 2019      20843390318              MONEY ORDER FROM DEBTOR                             1,000.00
Jan 22, 2019      20843390317              MONEY ORDER FROM DEBTOR                             1,000.00
Mar 15, 2019      20845421765-Tax Refund   INCOME TAX REFUND CHECK                               577.00
Mar 15, 2019      20845421766              MONEY ORDER FROM DEBTOR                               950.00
Mar 15, 2019      20845421767              MONEY ORDER FROM DEBTOR                               950.00
Mar 15, 2019      20845421768              MONEY ORDER FROM DEBTOR                               270.00
Apr 15, 2019      17957132233              MONEY ORDER FROM DEBTOR                               170.00
Apr 15, 2019      17957132229              MONEY ORDER FROM DEBTOR                               500.00
Apr 15, 2019      17957132230              MONEY ORDER FROM DEBTOR                               500.00
Apr 15, 2019      17957132231              MONEY ORDER FROM DEBTOR                               500.00
Apr 15, 2019      17957132232              MONEY ORDER FROM DEBTOR                               500.00
Apr 15, 2019                               TFS - TAX REFUND                                    2,197.00
May 13, 2019      20843389558              MONEY ORDER FROM DEBTOR                               270.00
May 13, 2019      20843389557              MONEY ORDER FROM DEBTOR                               950.00
May 13, 2019      20843389556              MONEY ORDER FROM DEBTOR                               950.00
                                                                               TOTAL RECEIPTS 36,866.29




   Case 4:17-bk-14632-SHG            Doc 52 Filed 06/20/19 Entered 06/20/19 08:56:33          Desc
                                      Main Document Page 3 of 3
